Citation Nr: 0845167	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
refractory anemia, claimed to result from radiation treatment 
at a Department of Veterans' Affairs (VA) medical facility in 
January 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The case was brought before the Board in May 2007 and again 
in December 2007, at which time the claim was remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claim. The case 
is once again before the Board for appellate consideration of 
the issues on appeal. According to a June 2006 statement, the 
veteran does not want a hearing before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, the claim must once again be remanded; the RO 
did not follow the Board's prior Remand orders. The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). 

When the claim was remanded in December 2007 it was to ensure 
the veteran had notice of the current, amended, version of 38 
U.S.C.A. § 1151 and that the RO adjudicated his claim under 
the standards of the current law. 

That is, 38 U.S.C.A. § 1151 claims filed on or after October 
1, 1997, which is the case here, must be adjudicated under 
the new provisions of 38 C.F.R. § 3.361. The prior version 
under 38 C.F.R. § 3.358 does not apply.

After the Board's remand, the RO issued an SSOC again 
notifying the veteran of the old version of the law under 38 
C.F.R. § 3.358 and adjudicating his claim thereunder.  
Corrective action must be taken. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2005 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions 
and any other applicable legal precedent 
concerning the claim for compensation 
under 38 U.S.C.A. § 1151.  Specifically, 
the RO must notify the veteran via letter 
of the current elements necessary to 
establish a 38 U.S.C.A. § 1151 claim as 
amended in 38 C.F.R. § 3.361.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Muskogee, 
Oklahoma from March 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above is complete, 
readjudicate the veteran's claim, 
specifically considering the criteria 
under 38 C.F.R. § 3.361 (2008).  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



